DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Preiss (8,091,516).
Preiss in figures 1-2, disclose an air inlet device for an electric vehicle. The air inlet device comprises a cladding portion or a portion of bumper (not number) for guiding an air flow around the electric vehicle. The cladding portion has a visible first inlet opening (not number, behind a grille) for letting in a first fraction of the air flow and a concealed second inlet opening (9) for letting in a second fraction of the air flow.  
 	Regarding claim 2, Preiss in figure 2, disclose the concealed second inlet opening having a smaller opening cross section than the visible first inlet opening.  
 	Regarding claim 3, Preiss in figure 2, disclose the concealed second inlet opening having an inlet direction that forms an acute angle with a direction of travel of the electric vehicle and is oriented inwardly and/or downwardly.  

 	Regarding claim 5, Preiss in figure 2, disclose the closure device having  for the first inlet opening, at least one first closure flap and, for the second inlet opening, at least one second closure flap (5).  
 	Regarding claim 6, Preiss in figure 2, disclose the closure device having a common movement mechanism (12) for all closure flaps, which include the at least one closure flap.  
 	Regarding claim 7, Preiss in figure 2, disclose the common movement mechanism determines a mechanical opening sequence for the closure flaps.  
 	Regarding claim 8, Preiss in figure 2, disclose at least one of the closure flaps, which is configured to be moved into different opening positions by the movement mechanism.  
 	Regarding claim 9, Preiss in figure 2, disclose the air inlet devices, which being arranged on different sides of the electric vehicle.  
 	Regarding claim 10, Preiss in figure 2, disclose detecting an air requirement (a variety of louver drive options) of the electric vehicle, varying a closure device of the air inlet device on a basis of the detected air requirement.  
 	Regarding claim 11, Preiss in figure 2, disclose the air inlet devices, which 	 are arranged on different sides of the electric vehicle, symmetrically to one another.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618